Citation Nr: 1509956	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  08-26 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include panic attacks and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to service connection for a right knee disorder, to include as due to the service-connected right ankle disability.

4.  Entitlement to service connection for a right hip disorder, to include as due to the service-connected right ankle disability.

5.  Entitlement to service connection for degenerative joint and/or disc disease of the lumbar spine, to include as due to the service-connected right ankle disability.

6.  Entitlement to service connection for bilateral pes planus.




REPRESENTATION

Appellant represented by:	Charles E. Brown, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1980 to January 1984. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of February 2008 and July 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In evaluating this case, the Board has also reviewed the "Virtual VA" system and the Veterans Benefits Management System (VBMS) to ensure a complete assessment of the evidence.

In November 2014, the Board remanded this case in order to provide the Veteran an opportunity to attend a hearing.  The Veteran testified before the undersigned in a November 2014 Travel Board hearing, the transcript of which is included in Virtual VA.

The issue of an increased rating in excess of 10 percent for residuals of a right ankle fracture was raised during the November 2014 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of (1) service connection for a right knee disorder, to include as due to the service-connected right ankle disability; (2) service connection for a right hip disorder, to include as due to the service-connected right ankle disability; 
(3) service connection for degenerative joint and/or disc disease of the lumbar spine, to include as due to the service-connected right ankle disability; and (4) service connection for bilateral pes planus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's currently diagnosed PTSD is etiologically related to service.  

2.  The Veteran's migraine headaches were incurred in service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD, have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

2.  The criteria for service connection for migraine headaches have been met.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).  The claims of service connection for migraine headaches and an acquired psychiatric disorder, to include PTSD, have been considered with respect to VA's duties to notify and assist.  Given the favorable outcome of this decision (grant of service connection for migraine headaches and PTSD), no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The conditions of PTSD and migraines are not a "chronic disease[s]" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).   

To establish service connection for PTSD the evidence must satisfy three basic elements.  There must be 1) medical evidence diagnosing PTSD; 2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and 3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f). 

In July 2010 the regulations pertaining to service connection for PTSD were amended.  Effective July 13, 2010, if a stressor claimed by a veteran is related to the veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service.  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (codified at 38 C.F.R. § 3.304(f)(3)) and 75 Fed. Reg. 41,092 (July 14, 2010) (correcting the effective date of the rule published on July 13, 2010).  For purposes of this section, "fear of hostile military or terrorist activity" means that "a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, . . . , and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  38 C.F.R. § 3.304(f)(3).  These revised regulations are applicable to the Veteran's claim.

A veteran is presumed to be in sound condition upon entrance into service, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment.  38 U.S.C.A. §§ 1111, 1132.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).

Where such defects, infirmities or disorders are not noted when examined, accepted, and enrolled for service, pursuant to 38 U.S.C.A. §§ 1111, 1132 and 38 C.F.R. § 3.304, in order to rebut the presumption of soundness on entry into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service. See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-03.

The presumption of soundness is applied, if VA is unable to rebut the presumption, meaning the disease or injury that manifested in service is deemed incurred in service, such that the second element of service connection is established.  At that point, however, a veteran still must establish that he has a current disability that is related to the in-service injury or disease.

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177   (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for PTSD

The Veteran maintains that he has PTSD as a result of experiences associated with his service in Beirut, Lebanon.  His Marine Corps Personnel file demonstrates that he participated in the shore-based operation of the Multinational Peace Keeping force in Beirut from February 1983 to May 1983.  The Veteran's DD Form 214 does not reflect that he engaged in combat with the enemy. 

Nonetheless, the Board finds that the Veteran has been diagnosed with PTSD and a VA psychiatrist has confirmed that the Veteran's claimed in-service stressors are adequate to support a diagnosis of PTSD.  In this regard, the Veteran was afforded a May 2010 VA psychiatric examination.  The VA psychiatrist reviewed the claims file and interviewed the Veteran.  During the evaluation, the Veteran reported that he was involved in the multinational peace keeping force in Beirut and spent five to six months there.  Regarding his claimed stressors, the Veteran stated that in 1983, Marines barracks were "blown up" by terrorists and the "aftermath of this event" haunted him.  It was noted that the Veteran had feelings of helplessness, anger, and sadness.  The Veteran also stated that he was "terrified" when a boat he was on "opened up" and he found himself in the water.  The VA examiner found that the Veteran met the DSM-IV criteria for a diagnosis of PTSD.  It was also stated that the Veteran met criteria A of a traumatic event as well as symptoms in criteria B, C, and D.  Therefore, the examiner opined that the Veteran's PTSD was "most likely" a result of his service experience.  

The evidence also includes a January 2015 lay statement from R.S., who served with the Veteran when a "Mike" boat flooded with water and numerous Marines, including the Veteran, had to scramble to safety.  See also Veteran's testimony in November 2014 Board hearing.  The Veteran also testified that he was not present during the Marines barracks bombing, but was affected by its aftermath.  The Veteran stated that he knew and had trained with some of the Marines that had died in the bombing.  

The Board finds that the Veteran's lay testimony sufficiently establishes the occurrence of the claimed in-service stressors as the May 2010 VA psychiatrist diagnosed the Veteran with PTSD and confirmed that the Veteran's claimed in-service stressors were adequate to support a diagnosis of PTSD.  Further, there is no clear and convincing evidence to the contrary, and the Board finds that the claimed stressors are consistent with the circumstances, conditions, or hardships of the Veteran's service.  Therefore, the Veteran's lay testimony alone establishes the occurrence of the claimed in-service stressors.  See 38 C.F.R. § 3.304(f).

The Board notes that the RO denied the Veteran's claim for service connection for PTSD because it found that the Veteran did not "witness" the Marines barracks bombing.  In this regard, the RO found that the bombing occurred in October 1983, after the Veteran had left Beirut.  The Board finds, however, that the May 2010 VA examination report does not state that the Veteran witnessed or was physically present at the Marines barracks bombing; instead, the examiner specifically noted that it was the "aftermath" of the terrorist act that affected the Veteran.  The examiner also included the Mike boat incident as one of the Veteran's stressor events. 

For these reasons, the Board finds that the preponderance of the evidence weighs in favor of a finding that the Veteran's currently diagnosed PTSD is related to a confirmed in-service stressor event.  Accordingly, the Board finds that service connection for an acquired psychiatric disorder, to include PTSD, is warranted.  The Board notes that the Veteran's panic attacks will be considered in the rating assigned for the now service-connected PTSD disability.

Service Connection for Migraines

The Veteran contends that he experiences migraine headaches that were incurred in service.  See Veteran's August 2009 statement.  

The Veteran's service treatment records show that in his October 1979 report of medical history for entry into service, he reported having episodes of headaches and dizziness 7 years prior.  The Veteran specifically noted that there had been no recurrence and he was not on any medications.  The Veteran further stated that he was seen by a doctor and was told that his headaches were attributed to poor eating habits.  Notably, however, a migraine or headache disorder was not noted by the examiner on the service entrance examination report in October 1979.  

As noted above, a veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111 (West 2002); VAOPGCPREC 3-2003.  

In this case, nothing was noted on the October 1979 service entrance examination report.  The Veteran specifically reported that there had been no recurrence of his headache episodes for seven years.  As such, the Board finds that there is no clear and unmistakable evidence that the disability existed prior to service.  Accordingly, the presumption of soundness attaches.
Next, the Board finds that the Veteran has a current diagnosis of migraine headaches.  See August 2009 VA treatment record (consultation for headaches); see also June 2010 VA examination report.  The Board also finds that the Veteran is competent to report that he experiences headaches.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (Laypeople are competent to describe observable symptomatology).

Next, the Board finds that the Veteran's migraine headache disability was incurred in service.  The January 1984 report of medical examination noted that a clinical evaluation of the Veteran's head was "normal."  However, the January 1984 Report of Medical History, completed by the Veteran at service separation, noted that the Veteran specifically checked "yes" as to having "frequent or severe headaches."  He also indicated in writing that he had "headaches-tension headaches."   

In an August 2009 post-service VA treatment note, the Veteran was referred for consultation for headaches.  During the examination, it was noted that the Veteran presented with a "headache history that began while he was in the Marine Corps in the 1980s."  A physical examination was performed, and the Veteran was diagnosed with migraine headaches.

The Veteran was also afforded a VA examination in June 2010 to assist in determining the nature and etiology of the Veteran's migraine headaches.  The examiner opined that the Veteran's migraine headaches were not related to service.  In support of this opinion, the examiner stated, in pertinent part, that "As per the veteran's old active service medical records, there is no documentation of headaches."  The Board finds this to be factually inaccurate as the Veteran specifically noted that he had headaches during service at the time of service separation in January 1984.  Accordingly, the Board affords the June 2010 VA examiner's opinion regarding migraine headaches no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

For these reasons, the Board finds that the preponderance of the evidence weighs in favor of a finding that the Veteran's currently diagnosed migraine headaches were first incurred in service and have continued since service separation.  Accordingly, the Board finds that service connection for migraine headaches is warranted.  


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is granted.

Service connection for migraine headaches is granted.


REMAND

The Veteran essentially contends that his right knee, right hip, low back, and bilateral foot disorders are related to service, or alternatively, caused or aggravated by the service-connected right ankle disability.

The Veteran was afforded a VA examination in June 2010 to assist in determining the nature and etiology of his orthopedic disorders.  The examiner diagnosed the Veteran with a chronic right knee sprain, chronic right hip sprain, degenerative joint disease and disk disease of the lumbar spine, and bilateral pes planus.  

Regarding the Veteran's bilateral foot disability, the VA examiner provided a negative nexus opinion based, in pertinent part, on the fact that there was no documentation of a bilateral foot condition in service.  As to the Veteran's right knee, hip, and back disorders, the VA examiner stated that these conditions were not "related or aggravated" by the service-connected right ankle disability.  The examiner noted that the Veteran did not have an abnormal gait and that the current back condition was due to a degenerative process.  

A review of the claims file reveals that there is a microfiche file, the documents of  which contain service treatment records, that do not appear to have been printed or reviewed by the June 2010 VA examiner.  Specifically, although the examiner stated that there was no documentation in service of a foot or knee disorder, these treatment records in microfiche form demonstrate complaints and treatment for bilateral foot and bilateral knee pain.  In light of these findings, it does not appear that the June 2010 VA examiner had access to all service treatment records.  Accordingly, the Board finds that all microfiche documents should be printed out in a readable form and should be associated with the claims file.  Then, a new VA orthopedic examination should be provided in order to assist in determining whether the Veteran's claimed right knee and bilateral foot disorders are related to service, or alternatively, caused or aggravated by the service-connected right ankle disability.   

In regard to the right hip disorder, the VA examiner stated that this conditions was not "related or aggravated" by the service-connected right ankle disability.  The only rationale provided for this opinion was that the Veteran "did not have an abnormal gait."  The Board finds this opinion to be inadequate as it did not adequately explain why an abnormal gait was the sole determining factor for both causation and aggravation of the Veteran's right hip disorder.  

Further, the examiner similarly opined that the lumbar spine disorder was not "related or aggravated" by the service-connected right ankle disability.  Although this appears to address both causation and aggravation, the rationale provided in support of the opinion only addresses the theory of causation.  Specifically, the VA examiner stated that "the current back condition are due to a degenerative process."  The Board finds that this rationale does not adequately address whether the Veteran's currently diagnosed lumbar spine disorders are aggravated by the service-connected right ankle disability.  Accordingly, a remand for a new VA orthopedic examination is warranted.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should obtain all VA treatment records not currently in the claims file, and should associate them with the record.  If the search for such records has negative results, the RO should notify the Veteran and place a statement to that effect in the Veteran's claims file. 

2.  Print out readable copies of all microfiche records not currently in the claims file.  

3.  Schedule the Veteran for a VA orthopedic examination in order to assist in determining the etiology of his currently diagnosed right knee, right hip, lumbar spine, and bilateral foot disorders.  The claims folder, to include copies of microfiche records, must be made available to the examiner for review.  The examiner should review the entire claims folder.  The VA examiner should respond to the following:

(a)  State whether it is at least as likely as not (i.e., 50 percent or greater probability) that the currently diagnosed right knee, right hip, lumbar spine, and bilateral foot disorders were incurred in or are otherwise related to service. 

(b)  State whether it is at least as likely as not that the right knee, right hip, lumbar spine, and bilateral foot disorders are either caused or permanently aggravated by the service-connected right ankle disability.  If it is determined that there is aggravation, to the extent that is possible, the examiner is requested to provide an opinion as to approximate baseline level of severity of the nonservice-connected condition before the onset of aggravation.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner should note that "aggravation" is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.

The examiner must provide a complete rationale for his or her opinion with references to the evidence of record.

4.  After all development has been completed, the RO/AMC should review the case again based on the additional evidence.  If the benefits sought are not granted, the RO/AMC should furnish the Veteran and his representative with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


